     Case 1:18-cr-00081-NONE-SKO Document 35 Filed 04/06/21 Page 1 of 3


 1    HEATHER E. WILLIAMS, CA Bar No. 122664
      Federal Defender
 2    MEGAN T. HOPKINS, CA Bar No. 294141
      Assistant Federal Defender
 3    Office of the Federal Defender
      2300 Tulare Street, Suite 330
 4    Fresno, CA 93721-2226
      Telephone: (559) 487-5561
 5    Fax: (559) 487-5950

 6    Attorney for Defendant
      ANGELA MILTON
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11     UNITED STATES OF AMERICA,                      Case No. 1:18-cr-00081-NONE-SKO

12                      Plaintiff,                    STIPULATION TO VACATE TRIAL DATE,
                                                      SET STATUS CONFERENCE IN 60 DAYS
13     vs.                                            AND FOR EXCLUSION OF TIME; ORDER

14     ANGELA MILTON,                                 Date: June 11, 2021
                                                      Time: 9:30 a.m.
15                      Defendant.                    Judge: Hon. Dale A. Drozd

16
17           IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES that the trial

18    currently scheduled to begin on June 1, 2021, at 8:30 a.m. be vacated, and that a status conference
19    be scheduled for June 11, 2021 at 9:30 a.m. before the Honorable Dale A. Drozd, United States
20    District Judge.
21           The foregoing is requested in order to accommodate the Court’s unavailability for trial at
22    this time, due to ongoing COVID-19 health and safety concerns, and to permit defense counsel
23    sufficient time to conduct and conclude defense investigation, which has been hampered due to
24    restrictions put in place during the pandemic, prior to trial.
25           The government has re-extended a plea offer to Ms. Milton, which will require defense
26    counsel and Ms. Milton to arrange to meet to review the terms of the offer and sufficient time for
27    the defense to suggest any necessary adjustments to the written plea agreement prior to
28    execution. If a plea agreement is finalized, Ms. Milton will proceed with a change of plea on
     Case 1:18-cr-00081-NONE-SKO Document 35 Filed 04/06/21 Page 2 of 3


 1    June 11, 2021. If the parties cannot resolve the matter, the parties will discuss a mutually

 2    convenient trial date and treat the June 11, 2021 hearing as a trial setting conference.

 3             Based on the foregoing the parties agree that the ends of justice served by resetting the

 4    trial date outweigh the best interest of the public and the defendant in a speedy trial. Therefore

 5    the parties agree that time through June 11, 2021, is excludable pursuant to 18 U.S.C. §

 6    3161(h)(7)(A), (B)(iv).

 7                                                      Respectfully submitted,

 8                                                      HEATHER E. WILLIAMS
                                                        Federal Defender
 9
10    Date: April 6, 2021                               /s/ Megan T. Hopkins
                                                        MEGAN T. HOPKINS
11                                                      MEGHAN McLAUGHLIN
                                                        Assistant Federal Defenders
12                                                      Attorneys for Defendant
                                                        ANGELA MILTON
13
14
15                                                      PHILLIP A. TALBERT
                                                        Acting United States Attorney
16
17    Date: April 6, 2021                               /s/ Laura Withers
                                                        LAURA WITHERS
18                                                      Assistant United States Attorney

19
20
21
22
23
24
25
26
27

28

       MILTON - Stipulation to Vacate Trial and            2
       Set Change of Plea or Trial Setting Conference
     Case 1:18-cr-00081-NONE-SKO Document 35 Filed 04/06/21 Page 3 of 3


 1                                                      ORDER

 2             IT IS HEREBY STIPULATED by and between the parties hereto, and through their

 3    respective attorneys, that the trial currently set for June 1, 2021 is VACATED and a further

 4    change of plea hearing/trial setting conference is set for June 11, 2021 at 9:30 a.m. For the

 5    reasons set forth above, time shall be excluded through June 11, 2021, pursuant to 18 U.S.C. §

 6    3161(h)(7)(A), (B)(iv).

 7
      IT IS SO ORDERED.
 8
 9
          Dated:         April 6, 2021
                                                              UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

       MILTON - Stipulation to Vacate Trial and           3
       Set Change of Plea or Trial Setting Conference
